Oo wn st DBD Bh WwW LPO

“aos DN NH Bh WwW YY KY oO OW TD DO HH BP WY HH KS SO

 

 

Case 2:19-cr-00145-RHW ECF No. 102 _ filed 07/28/20 PagelD.374 Page 1of9

William D. Hyslop
United States Attorney

Eastern District of Washington sia ee ae Ge
Richard R: Barker EASTERN DISTRICT OF WASHINGTON
Assistant United States Attorney JUL 28 2020

Post Office Box 1494 SEAN F, McAVOY, CLERK
Spokane, WA 99210-1494 —srOoRANE WASNGTON

Telephone: (509) 353-2767

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA,
Plaintiff, Case No.: 2:19-CR-00145-RHW
V. Plea Agreement
JESSE MCKAY,
Defendant.

 

Plaintiff, United States of America, by and through William D. Hyslop, United
States Attorney for the Eastern District of Washington, and Richard R. Barker,
Assistant United States Attorney for the Eastern District of Washington, and
Defendant JESSE MCKAY and Defendant’s counsel, Nick Vieth and Justin Lonergan,
agree to the following Plea Agreement:

1) Guilty Plea and Maximum Statutory Penalties:

Defendant, JESSE MCKAY, by and through this Plea Agreement and pursuant
to CARES Act § 15002(b)(2), Pub. L. No. 116-136 (H.R. 748) (eff. March 27, 2020),
and General Order No. 20-101-3 (E.D.Wa. Mar. 30, 2020), expressly waives his right
to be physical present, see Fed. R. Crim. P. 43(a), and consents to appear by video
teleconferencing and agrees to plead guilty to Count 2 of the Second Superseding
Indictment filed on June 16, 2020, charging Defendant with Assault Resulting in
Serious Bodily Injury in Indian Country in violation of 18 U.S.C. §8 113(a)(6), 1153.

-
United States vy. Jesse McKay - Plea Agreement - | S/
oOo oN HD A B® W NYO =

NO NH NO BP BR NN NO DR Rw om imei ol
oN DN HH SP WD NHN —=— OF OO WON DH NH BP WH & ©

Case 2:19-cr-00145-RHW ECF No. 102 _ filed 07/28/20 PagelD.375 Page 2 of 9

Defendant understands that this is a Class C Felony, which carries a maximum penalty
of not more than a ten-year term of imprisonment; a fine not to exceed $250,000; not
more than a 3-year term of supervised release; restitution; and a $100 special penalty
assessment.

Defendant understands that a violation of a condition of supervised release
carries an additional penalty of re-imprisonment for all or part of the term of
supervised release without credit for time previously served on post-release
supervision.

2) The Court is Not a Party to the Agreement:

The Court is not a party to this Plea Agreement and may accept or reject this
Plea Agreement. Sentencing is a matter that is solely within the discretion of the
Court. Defendant understands that the Court is under no obligation to accept any
recommendations made by the United States and/or by Defendant; that the Court will
obtain an independent report and sentencing recommendation from the U.S. Probation
Office; and that the Court may, in its discretion, impose any sentence it deems
appropriate up to the statutory maximum stated in this Plea Agreement.

Defendant acknowledges that no promises of any type have been made to Defendant
with respect to the sentence the Court will impose in this matter. Defendant
understands that the Court is required to consider the applicable sentencing guideline
range, but may depart upward or downward under the appropriate circumstances.

Defendant also understands that should the sentencing judge decide not to
accept any of the parties’ recommendations, that decision is not a basis for
withdrawing from this Plea Agreement or a basis for withdrawing this plea of guilty.

3) Waiver of Constitutional Rights:

Defendant understands that by entering this plea of guilty Defendant is
knowingly and voluntarily waiving certain constitutional rights, including:

a) The right to a jury trial;

b) The right to see, hear and question the witnesses;

United States v. Jesse McKay - Plea Agreement - 2 vr
oOo won Nn A BR W HO =

Ny NO NY BH KH BP HD DRO DR wim om om i ol
on ND WN BR WD DN + OC O OA HD UA B&B WH & ©

Case 2:19-cr-00145-RHW ECF No. 102 _ filed 07/28/20 PagelD.376 Page 3 of 9

c) The right to remain silent at trial;

d) ‘The right to testify at trial; and

e) The right to compel witnesses to testify.

While Defendant is waiving certain constitutional rights, Defendant understands
the retains the right to be assisted through the sentencing and any direct appeal of the
conviction and sentence by an attorney, who will be appointed at no cost if Defendant
cannot afford to hire an attorney. Defendant also acknowledges that any pretrial
motions currently pending before the Court are waived.

4) Elements of the Offense:

The United States and Defendant agree that in order to convict Defendant of
Assault Resulting in Serious Bodily Injury, in violation of §§ 113(a)(6), 1153, the
United States would have to prove beyond a reasonable doubt the following elements:

First, on or about July 17, 2019, Defendant assaulted C.A.M. by intentionally
striking him;

Second, as a result, C.A.M. suffered serious bodily injury;

Third, the assault took place within the external boundaries of the Confederated
Tribes of the Colville Reservation and on trust land;

Fourth, Defendant is an Indian and an enrolled member; and

Fifth, the Confederated Tribes of the Colville Reservation is a federally
recognized tribe.

5) Factual Basis and Statement of Facts:

The United States and Defendant stipulate and agree that the following facts are
accurate; that the United States could prove these facts beyond a reasonable doubt at
trial; and these facts constitute an adequate factual basis for Defendant’s guilty plea.
This statement of facts does not preclude either party from presenting and arguing, for
sentencing purposes, additional facts which are relevant to the guideline computation

or sentencing, unless otherwise prohibited in this agreement.

United States v. Jesse McKay - Plea Agreement - 3 SK
Oo A NN A BB WW NHN —

NY NY NH FB WH HP BRN BD RQ wm mw oe
on DN NH fh WwW NY —- OF OO DONQ HN UN BR WD HO —& C©

 

Case 2:19-cr-00145-RHW ECF No. 102 filed 07/28/20 PagelD.377 Page 4of9

On or about July 17, 2019, JESSE MCKAY (MCKAY), an enrolled member of
the Colville Confederated Tribes, assaulted his brother, C.A.M., by striking C.A.M. in
the face in Nespelem, Washington, within the external boundaries of the Colville
Reservation. According to C.A.M., MCKAY struck him in the face while C.A.M.
was staying at his mother’s home. After the assault, C.A.M. ran to the neighbors for
help.

Following the assault, C.A.M. was treated at Coulee Medical Center. Medical
personnel observed C.A.M.’s eye was nearly swollen shut, and he had a five
centimeter laceration on his right cheek bone and a one centimeter laceration on the
right side of his nose. A CT scan showed that C.A.M.’s nose was broken.

6) The United States Agrees:

a) Dismissal(s):

At the time of sentencing, the United States agrees to move to dismiss Counts |
and 3 of the Second Superseding Indictment dated June 16, 2020. Count 1 charges
Defendant with Assault with a Dangerous Weapon in Indian Country, in violation of
18 U.S.C. §§113(a)(3). Count 3 alleges Sexual Abuse in violation of 18 U.S.C. §§
2242(2), 2246(2)(B). With respect to Count 3, J.E.G., a former inmate at the Spokane
County Jail, alleged that MCKAY assaulted him at the jail and agree to cooperate in
the prosecution against MCKAY. The United States has agreed not to pursue this
charge based on MCKAY’s acceptance of responsibility for the physical assault of
C.A.M.

b) Notto File Additional Charges:

The United States Attorney’s Office for the Eastern District of Washington
agrees not to bring any additional charges against Defendant based upon information
in its possession at the time of this Plea Agreement and arising out of Defendant’s
conduct involving illegal activity charged in the Second Superseding Indictment,
unless Defendant breaches this Plea Agreement any time before or after sentencing.

This Plea Agreement is binding only upon the United States Attorney’s Office for the

United States v. Jesse McKay - Plea Agreement - 4 J A
Co oON NW BW DY &

9
— ©

 

Case 2:19-cr-00145-RHW ECF No. 102 _ filed 07/28/20 PagelD.378 Page 5of9

Eastern District of Washington, and cannot bind other federal, state or local
authorities, including Spokane County or the Confederated Tribes of the Colville
Reservation.

7) United States Sentencing Guideline Calculations:

Defendant understands and acknowledges that the United States Sentencing
Guidelines (hereinafter “U.S.S.G.”) are applicable to this case and that the Court will
determine Defendant’s applicable sentencing guideline range at the time of
sentencing.

a) Base Offense Level:

The United States and Defendant agree that the base offense level for Assault
Resulting in Serious Bodily Injury in violation of 18 U.S.C. §§ 113(a)(6), 1153, is 14.
See U.S.S.G. §§ 2A2.2(a).

b) Specific Offense Characteristics:

The United States and the Defendant agree that the assault involved serious
bodily injury, adding an additional 5 levels. See U.S.S.G. § 2A2.2(b)(3)(B). The
United States and the Defendant have not reached an agreement with respect to
whether a dangerous weapon was used or whether the Defendant obstructed or
impleaded the administration of justice.

c) Acceptance of Responsibility:

If Defendant pleads guilty and demonstrates a recognition and an affirmative
acceptance of personal responsibility for the criminal conduct; provides complete and
accurate information during the sentencing process; does not commit any obstructive
conduct; accepts this Plea Agreement; and enters a plea of guilty no later than October
29, 2019, the United States will move for a three (3) level downward adjustment in the
offense level for Defendant’s timely acceptance of responsibility, pursuant to U.S.S.G.
§3E] .1(a) and (b).

Defendant and the United States agree that the United States may at its option

and upon written notice to Defendant, not recommend a three (3) level downward

United States v. Jesse McKay - Plea Agreement - 5 SN
0 OTD HD NH PB WwW hb &

NY NY WN NY NY LH NY HN HD —|— | =| | = | S| S|
Da NH HA A WW NY | CO OO ON HD UA B&W PO —& ©

Case 2:19-cr-00145-RHW ECFNo. 102 filed 07/28/20 PagelD.379 Page 6 of 9

reduction for acceptance of responsibility if, prior to the imposition of sentence,
Defendant is charged or convicted of any criminal offense whatsoever or if Defendant
tests positive for any controlled substance.

d) Adjustments found in the Presentence Investigation Report

The parties agree that they are free to advocate for or against any U.S.S.G.
upward or downward adjustments found to apply in the Presentence Investigation
Report that have not otherwise been contemplated or addressed in this Plea
Agreement.

e) Criminal History:

The United States and Defendant understand that Defendant’s criminal history
computation is tentative and that ultimately Defendant’s criminal history category will
be determined by the Court after review of the Presentence Investigative Report. The
United States and Defendant have made no agreement and make no representations as
to the criminal history category, which shall be determined after the Presentence
Investigative Report is completed.

8) Departures and Incarceration:

The Defendant and the United States understand and acknowledge that, at
sentencing, they are free to make whatever sentencing recommendations for whatever
reasons they deem are appropriate. That is, the United States and the Defendant are
free to seek an upward or a downward departure from the applicable sentencing
guideline range.

9) Criminal Fine:

The parties agree to recommend the Court impose no criminal fine.

10) Supervised Release:

The United States and Defendant agree to recommend that the Court impose a
3-year term of supervised release to include the following special conditions, in

addition to the standard conditions of supervised release:

United States v. Jesse McKay - Plea Agreement - 6  sMN
oOo mDnnN BD HA FR W HP =

NO WO NY BF KH KH HW NH DRO we me mm le
oOo NN HW Rh WwW HHO —|§ OF OO OAT DH UWA & WH —& CO

Case 2:19-cr-00145-RHW ECF No. 102 _ filed 07/28/20 PagelD.380 Page 7 of 9

a) that Defendant participate and complete such drug testing and drug treatment
programs as the Probation Officer directs; and

b) that Defendant complete mental health evaluations and treatment, including
taking medications prescribed by the treatment provider. Defendant shall allow
reciprocal release of information between the Probation Officer and the treatment
provider. Defendant shall contribute to the cost of treatment according to Defendant’s
ability.

c) that Defendant’s person, residence, office, vehicle, and belongings are
subject to search at the direction of the Probation Officer, upon a finding of reasonable
suspicion.

11) Restitution:

Defendant agrees to pay restitution as ordered under the Mandatory Victim
Restitution Act. The parties hereby agree pursuant to this Plea Agreement that any
interest on this restitution amount should be waived. The parties agree the Court will
set a payment schedule based on Defendant’s financial circumstances, See 18 U.S.C. §
3664(f)(2), (3)(A). Pursuant to this plea agreement, Defendant agrees to pay any court
ordered restitution to both C.A.M and J.E.G.

12) Mandatory Special Penalty Assessment:

Defendant agrees to pay the $100 mandatory special penalty assessment to the
Clerk of Court for the Eastern District of Washington, at or before sentencing,
pursuant to 18 U.S.C. § 3013 and shall! provide a receipt from the Clerk to the United
States before sentencing as proof of this payment.

13) Payments While Incarcerated:

1f Defendant lacks the financial resources to pay the monetary obligations
imposed by the Court, Defendant agrees to earn the money to pay toward these
obligations by participating in the Bureau of Prisons’ Inmate Financial Responsibility

Program.
14) Appeal Rights:
United States v. Jesse McKay - Plea Agreement - 7 yeh
oO oN KD HA BB WH NO —

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cr-00145-RHW ECF No. 102 _ filed 07/28/20 PagelD.381 Page 8 of 9

Defendant understands that he has a limited right to appeal or challenge the
conviction and sentence imposed by the Court. Defendant hereby expressly waives
his right to appeal his/her conviction and the sentence the Court imposes, including
any restitution order. Defendant further expressly waives his right to file any post-
conviction motion attacking his conviction and sentence, including a motion pursuant
to 28 U.S.C. § 2255, except one based upon ineffective assistance of counsel based on
information not now known by Defendant and which, in the exercise of due diligence,
could not be known by Defendant by the time the Court imposes the sentence.

15) Integration Clause:

United States and Defendant acknowledge that this document constitutes entire
Plea Agreement between the United States and Defendant, and no other promises,
agreements, or conditions exist between the United States and Defendant concerning
the resolution of the case. This Plea Agreement is binding only upon the United
States Attorney’s Office for the Eastern District of Washington, and cannot bind other
federal, state or local authorities. The United States and Defendant agree that this
agreement cannot be modified except in a writing that is signed by the United States
and Defendant.

Approvals and Signatures

Agreed and submitted on behalf of the United States Attorney’s Office for the

Eastern District of Washington.

William D. Hyslop

United States Attorney .
BA Ben F[\6 [2020

Richard R. Barker Date |
Assistant U.S. Attorney

 

I have read this Plea Agreement and have carefully reviewed and discussed

every part of the agreement with my attorney. I understand and voluntarily enter into

United States v. Jesse McKay - Plea Agreement - 8 sUM
wo Oo ND A Bh W HO —

NM HO WH HO BH NH WF HN RO me mmm im tlle
on HA A fh WN —§ OF 6 BN KH A fh WH PO — CO

Case 2:19-cr-00145-RHW ECF No. 102 _ filed 07/28/20 PagelD.382 Page 9 of 9

this Plea Agreement. Furthermore, I have consulted with my attorney about my
rights, | understand those rights, and I am satisfied with the representation of my
attorney in this case. No other promises or inducements have been made to me, other
than those contained in this Plea Agreement and no one has threatened or forced me in

any way to enter into this Plea Agreement. I am agreeing to plead guilty because I am

guilty.

 

 

N e256¢ MC Ke ¢/ 7-|4 —-2020
JESSE MCKAY 7 Date
Defendant

I have read the Plea Agreement and have discussed the contents of the
agreement with my client. The Plea Agreement accurately and completely sets forth
the entirety of the agreement between the parties. I concur in my client’s decision to
plead guilty as set forth in the Plea Agreement. There is no legal reason why the
Court should not accept Defendant’s plea of guilty.

Ts T1420 20
Nick Vieth Date 7”

Justin Lonergan
Attorneys for Defendant

w
United States v. Jesse McKay - Plea Agreement - 9
